Citation Nr: 1637927	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-30 085	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to January 21, 2014.  

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, as of January 21, 2014.  

4.  Entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for posttraumatic stress disorder.  

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The Veteran served in the United States Air Force Reserve and in the Air National Guard from 1988 to 2008.  He served on active duty from October 1988 to August 1989, from December 1990 to July 1991, from April 2004 to May 2004, from August 2004 to January 2005, and from May 2007 to July 2007.  His primary duties were as an aerospace medical craftsman.   

On April 12, 2016, the Board denied claims for an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 21, 2014; a rating in excess of 70 percent for PTSD,  as of January 21, 2014; an effective date prior to January 21, 2014, for a 70 percent rating for PTSD; and for a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  The Board remanded the issue of entitlement to service connection for tinnitus.  

Following the dispatch of the April 12, 2016 decision, the Board noted that on April 8, 2016, prior to that decision, additional evidence had been received with respect to the Veteran's claims.  That evidence was not reviewed prior to the Board's decision.  Accordingly, the April 12, 2016, Board decision was vacated with respect to the issues involving PTSD and TDIU.  However, because the Board had remanded the issue of entitlement to service connection for tinnitus for further development, that issue remained pending until completion of the requested development.
On April 25, 2016, the Board received a request for reconsideration of the Board's April 12, 2016, denials of the issues involving PTSD and a TDIU.  

On June 7, 2016, the Veteran filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims with respect to the Board's April 12, 2016, denials of the PTSD and TDIU issues.  

On June 30, 2016, because of the additional evidence received by VA prior to issuance of the April 2016 decision, the Board issued an Order to Vacate and Remand the April 12, 2016, decision for additional development with respect to the claims regarding PTSD and a TDIU.

On July 22, 2016, upon learning that the Veteran had filed a Notice of Appeal before the Court, the Board vacated the June 30, 2016, order to vacate.

On September 2, 2016, the Court held that it did not have jurisdiction over the Veteran claims, because his April 25, 2016, Motion for Reconsideration remained pending before the Board.  Accordingly, the Veteran and VA agreed that the appeal before the Court should be dismissed until the Board issued a decision with respect to the Veteran's motion for reconsideration.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The VA and the Veteran agreed that upon the September 2, 2016 dismissal of the appeal to the Court, the Board would reissue a decision consistent with the terms set forth in the June 30, 2016, Order to Vacate and Remand the April 12, 2016, decision.

Accordingly, the Board's July 22, 2016 order vacating the issues of entitlement to an initial rating in excess of 30 percent for PTSD, prior to January 21, 2014; entitlement to a rating in excess of 70 percent for PTSD, effective January 21, 2014; entitlement to an effective date prior to January 21, 2014, for a 70 percent rating for PTSD; and entitlement to a TDIU is vacated.  


ORDER

The Board's April 12, 2016, decision is vacated.


REMAND

The case is remanded for the following action:

1.  After securing any necessary releases, request that the Veteran's employer or former employer the Massachusetts Trial Courts systems, including but not limited to, the Eastern Hampshire District and the Greenfield District Court, provide copies of the Veteran's employment records, to include, but not limited to, attendance records, reports of job performance, reports of employer accommodations, reports of work-related disability claims, reports of any disciplinary actions, and reports of termination and any associated severance pay.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If records of the Veteran's employment with the Massachusetts Trial Courts system are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 3.159 (e) (2015).  

2.  Request that the Veteran provide any employment records in his possession to include, but not limited to, attendance records, reports of job performance, reports of employer accommodations, reports of work-related disability claims, reports of any disciplinary actions, and reports of termination and any associated severance pay.  

3.  Then, schedule the Veteran for a psychiatric examination to determine the severity of PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should comment on the effects PTSD on the Veteran's ordinary activity, including, but not limited to, his ability to work and his ability to perform the activities daily living.  The examiner should opine as to the levels of occupational and social impairment caused by PTSD and should describe the symptoms that cause those levels of impairment.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected PTSD.  If the Veteran is felt capable of work despite the service-connected PTSD, the examiner should state what type of work and what accommodations would be necessary due to PTSD.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any tinnitus.  The examiner must review the claims file and should note that review in the examination report.  Specifically the examiner should opine whether a diagnosis of tinnitus is warranted.  If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that tinnitus is related to service, to include exposure to noise during service.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

